                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

EPHRAIN S.,                                        )
                                                   )
                         Plaintiff,                )       No. 18 C 2258
                                                   )
v.                                                 )       Magistrate Judge Jeffrey Cole
                                                   )
NANCY A. BERRYHILL, Acting                         )
Commissioner of Social Security,                   )
                                                   )
                         Defendant.                )



                            MEMORANDUM OPINION AND ORDER

                                            INTRODUCTION

        Ephrain S.1 applied for Disability Insurance Benefits (“DIB”) and Supplemental Security

Income under Titles II and XVI of the Social Security Act (“Act”). 42 U.S.C. §§416(i), 423,

1382c(3)(A), nearly seven years ago. (Administrative Record (R.) 463-69). He claimed that he

became disabled as of November 13, 2007 (R. 463), due to lumbar spine damage, tendinitis in both

arms, groin injury, esophageal problems, prostate problems, and arthritis in both knees and back.

(R. 529).     Over the ensuing several years, Mr. S.’s application was denied at the initial,

reconsideration, and administrative law judge (ALJ), levels. (R. 133-211). The appeals council then

remanded his claim back to the ALJ for another decision, directing the ALJ to make another residual

functional capacity finding with appropriate support from the record, and to obtain evidence from

a vocational expert as to the effect of Mr. S.’s limitations on the occupational base and whether he



        1
           Northern District of Illinois Internal Operating Procedure 22 prohibits listing the full name of the
Social Security applicant in an Opinion. Therefore, the plaintiff shall be listed using only his first name and
the first initial of his last name.
has any transferable skills. (R. 17, 214-15). On remand, the ALJ again found that Mr. S. was

disabled as of August 6, 2015, which was after his insured status expired on June 30, 2014, meaning

he was entitled to SSI but not DIB. (R. 17-30). It is the ALJ’s decision that is before the court for

review. See 20 C.F.R. §§404.955; 404.981. Mr. S. filed suit under 42 U.S.C. § 405(g), and the

parties have consented to the jurisdiction of a Magistrate Judge pursuant to 28 U.S.C. § 636(c). Mr.

S. asks the court to reverse and remand the Commissioner’s decision, while the Commissioner seeks

an order affirming the decision.

                                             ARGUMENT

                                                     I.

        Mr. S. is 58 years old, and was nearly 55 at the time his insured status expired. (R. 17, 463).

He is in the army reserves and has work experience as a corrections officer, a teaching assistant and,

most recently, in sales at a home and garden center, which involved heavy work and a great deal of

lifting, and was semi-skilled. (R. 118).

        Mr. S.’s medical record is massive, weighing in at over 1200 pages (R. 609-1891), covering

treatment for a laundry list of impairments, mostly due to problems with his back. But, as is often

the case, and according to the parties in this case, very little of it is pertinent. Mr. S. cites to no more

than two dozen pages of medical evidence to support his argument for overturning the ALJ’s

decision. (Dkt. #16, at 1-2, 8-9). The Commissioner cites to a similar amount. (Dkt. #20, 1, 5-9).

Accordingly, we shall discuss only those treatment records and medical findings that the parties tell

us matter.

        After an administrative hearing – at which Mr. S., represented by counsel, and a medical

expert and a vocational expert testified – the ALJ determined he was disabled, but not before the


                                                     2
expiration of his insured status. The ALJ found that Mr. S. had severe lumbar degenerative disc

disease and lumber radiculopathy. (R. 20). The ALJ found that other impairments – edema,

diverticulitis, and personality disorder – were non-severe. (R. 20-22). His mental impairment left

him with only mild limitations in his ability to interact with others and maintain concetration,

persistence, or pace, and no limitations on his ability to understand, remember, and apply

information, or adapt and manage himself. (R. 20). None of Mr. S.’s impairments, singly or in

combination, amounted to a condition that met or equaled an impairment assumed to be disabling

in the Commissioner’s listings. (R. 22). In reaching that conclusion, the ALJ specifically considered

listing 1.04, for disorders of the spine. (R. 23).

       The ALJ then determined that Mr. S could perform “light work . . . except: can stand and

walk in combination up to one hour at a time and a total of four hours in an eight-hour workday;

cannot climb ladders, ropes, or scaffolds; can occasionally climb ramps and stairs, balance, bend,

stoop, kneel, crouch and crawl; cannot work around hazards such as unprotected heights and exposed

moving mechanical parts; cannot tolerate concentrated exposure to extreme cold; must avoid even

moderate exposure to excessive vibration; and is precluded from commercial driving.” (R. 22).

Along the way, the ALJ said that he found Mr. S.’s “medically determinable impairments could

reasonably be expected to cause the alleged symptoms; however, [his] statements concerning the

intensity, persistence and limiting effects of these symptoms are not fully supported for reasons

explained in this decision.” (R. 23). The ALJ based this conclusion on the medical record, and Mr.

S.’s sporadic work history prior to his alleged onset date. (R. 23-27).

       The ALJ then summarized the medical record and assessed reports from doctors. He gave

great weight to the opinion given by the medical expert at the administrative hearing, as the expert


                                                     3
was familiar with the regulations and his opinion was consistent with the weight of the objective

medical findings. (R. 23-24). The ALJ gave some weight to the opinion from the doctor who

examined Mr. S. for the agency, but felt Mr. S. was more restricted in keeping with the findings of

the medical expert and agency reviewing physicians. (R. 25). The ALJ assigned the opinions from

the reviewing agency physicians substantial weight as they were generally consistent with the weight

of the medical evidence. (R. 26). The ALJ gave limited weight to an opinion from a doctor from

Veterans’ Affairs because it was unsigned and was pertinent to military service as opposed to work.

(R. 26-27).

       Finally, the ALJ gave considerable weight to the opinion of Mr. S.’s treating physician as to

Mr. S.’s ability to stand and walk in an eight-hour day, saying it was consistent with his treatment

and objective findings. Still, at the same time, the ALJ rejected those portions of the opinion that

had to do with how long Mr. S. could walk or sit at one time, saying that was arbitrary and not

supported by objective testing. (R. 27).

       The ALJ rejected that portion of the doctor’s opinion that concluded Mr. S. had to change

positions frequently: sit for only 20-30 minutes at a time, stand for only 5-10 minutes at a time, and

walk for 30-45 minutes at a time. He also rejected the doctor’s recommendation that Mr. S. take

unscheduled breaks during the workday and rest for 15-20 minutes during the workday. (R. 27).

The ALJ felt these limitations were arbitrary and based on subjective complaints rather than

objective findings. (R. 27).

       The ALJ then found that, as of August 6, 2015, the date on which Mr. S. reached “advanced

age” under the regulations, the Medical-Vocational Guideline directed a conclusion that Mr. S. was

disabled under the Act. (R. 29). Prior to that date, because the Guidelines would have directed a


                                                  4
finding of “not disabled” if Mr. S. had the capacity for a full range of light work, the ALJ relied on

the testimony of the vocational expert as to whether there were jobs existing in significant numbers

in the national economy that Mr. S. could do. As the vocational expert stated that he could be a

cashier (60,000 jobs), a rental clerk (50,000 jobs), or an inspector (45,000 jobs), the ALJ determined

that, prior to August 6, 2016, Mr. S. was not disabled and not entitled to benefits under the Act. (R.

29-30).

                                                    II.

          If the ALJ’s decision is supported by substantial evidence, the court on judicial review must

uphold that decision even if the court might have decided the case differently in the first instance.

See 42 U.S.C. § 405(g). Substantial evidence is “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971);

Beardsley v. Colvin, 758 F.3d 834, 836 (7th Cir. 2014). To determine whether substantial evidence

exists, the court reviews the record as a whole, but does not attempt to substitute its judgment for

the ALJ's by reweighing the evidence, resolving material conflicts, or reconsidering facts or the

credibility of witnesses. Id. at 837. “Where conflicting evidence allows reasonable minds to differ

as to whether a claimant is entitled to benefits,” the court must defer to the Commissioner's

resolution of that conflict. Binion v. Chater, 108 F.3d 780, 782 (7th Cir.1997); Schloesser v.

Berryhill, 870 F.3d 712, 717 (7th Cir. 2017)

          In the Seventh Circuit, an ALJ also has an obligation to build what is called a “logical bridge”

between the evidence and the result to afford the claimant meaningful judicial review of the

administrative findings. Varga v. Colvin, 794 F.3d 809, 813 (7th Cir. 2015); O'Connor–Spinner v.

Astrue, 627 F.3d 614, 618 (7th Cir.2010). The court has to be able to trace the path of the ALJ’s


                                                     5
reasoning from evidence to conclusion. Minnick v. Colvin, 775 F.3d 929, 938 (7th Cir. 2015);

Jelinek v. Astrue, 662 F.3d 805, 812 (7th Cir. 2011). Even if the court might otherwise agree with

the ultimate result, the case must be remanded if the ALJ fails in his or her obligation to build the

required “logical bridge.”

        Sarchet v. Chater, 78 F.3d 305, 307 (7th Cir. 1996) was the first case in this Circuit to use

the phrase in the context of a Social Security case. There, in an Opinion by Judge Posner, the court

said: “we cannot uphold a decision by an administrative agency, any more than we can uphold a

decision by a district court, if, while there is enough evidence in the record to support the decision,

the reasons given by the trier of fact do not build an accurate and logical bridge between the evidence

and the result.”2 The point Judge Posner sought to make in Sarchet was that unexplained conclusions

by Administrative Law Judges are not persuasive. It was never meant to be a self-defining test or

formula. Cf., United States v. Edwards, 581 F.3d 604, 608 (7th Cir. 2009)(“We recall Holmes's

admonition to think things not words....”). The Seventh Circuit has said that this is a “lax”

requirement. Elder v. Astrue, 529 F.3d 408, 415 (7th Cir. 2008); Berger v. Astrue, 516 F.3d 539,

545 (7th Cir.2008).3


        2
             See also Spiva v. Astrue, 628 F.3d 346, 353 (7th Cir. 2010)(“The government seems to think that
if it can find enough evidence in the record to establish that the administrative law judge might have reached
the same result had she considered all the evidence and evaluated it as the government's brief does, it is a
case of harmless error. But the fact that the administrative law judge, had she considered the entire record,
might have reached the same result does not prove that her failure to consider the evidence was harmless.
Had she considered it carefully, she might well have reached a different conclusion.”).
        3
          The phrase “logical bridge,” first appeared in a judicial context in Thompson v. Clifford, 408 F.2d
154,167 (D.C. Cir. 1968), where Spottswood Robinson said: “‘Administrative determinations must have a
basis in law’ and their force depends heavily on the validity of the reasoning in the logical bridge between
statute and regulation.” A year after Sarchet, Judge Posner again employed the phrase, this time in J.C.
Penney Co. v. NLRB, 123 F.3d 988, 995 (7th Cir.1997), which citing Sarchet, said: “[a]s we have said before,
[w]e cannot uphold a decision by an administrative agency ... if ... the reasons given by the trier of fact do
                                                                                                (continued...)

                                                      6
                                                    III.

        Mr. S. advances three arguments for overturning the ALJ’s decision. He submits that the

ALJ failed to follow the applicable Social Security Ruling regarding the effect his limited capacity

for light work has on the occupational base available to him. Second, he contends that the ALJ

improperly failed to give controlling weight to the opinion of his treating physician. And, finally,

he argues that the ALJ failed to adequately assess his allegations regarding the effects of his

impairments. Any other arguments Mr. S. might have raised are deemed waived. Truelove v.

Berryhill, _F.Appx._, 2018 WL 6242284, at *5 (7th Cir. 2018); Schomas v. Colvin, 732 F.3d 702,

707 (7th Cir. 2013).

                                                    A.

        Mr. S. first argues that the ALJ failed to apply the Medical Vocational Guideline Rule that

would have directed a finding that he was disabled as of his 50th birthday. He maintains that Social

Security Ruling 83-12 required the ALJ to determine whether his limitations caused a slight or

significant erosion of the occupational base, as his capacity for work fell between light work and

sedentary work. Where, as here, a claimant’s exertional capacity level falls between two rules that

direct opposite conclusions – “not disabled” at the higher exertional level and “disabled” at the lower

exertional level – the Ruling directs ALJs to consider whether:

        a. An exertional capacity that is only slightly reduced in terms of the regulatory
        criteria could indicate a sufficient remaining occupational base to satisfy the minimal
        requirements for a finding of “Not disabled.”

        b. On the other hand, if the exertional capacity is significantly reduced in terms of the


        3
         (...continued)
not build an accurate and logical bridge between the evidence and the result.”Chao v. Gunite Corp., 442 F.3d
550, 558 (7th Cir. 2006).

                                                     7
        regulatory definition, it could indicate little more than the occupational base for the
        lower rule and could justify a finding of “Disabled.”


The Ruling goes on to advise that, where “the individual's exertional limitations are somewhere ‘in

the middle’ in terms of the regulatory criteria for exertional ranges of work,” and “more difficult

judgments are involved as to the sufficiency of the remaining occupational base,” the ALJ should

consult a vocational expert. SSR 83–10, 1983 WL 31251, at *1-2.

        While it’s clear the ALJ followed the Ruling here – he relied on vocational expert testimony

that there were significant numbers of jobs Mr. S. could perform – Mr. S. insists that there must be

a specific finding from the ALJ as to whether Mr. S.’s additional limitations had a slight or

significant effect on the work base. [Dkt. # 16, at 5-6]. Why? The ALJ consulted a vocational

expert, as recommended by SSR 83-12, and he cited examples of over 150,000 jobs Mr. S. could

perform despite his limitations. In other words, in the parlance of SSR 83-12, “the remaining

occupational base . . . [is] sufficien[t].” To accept Mr. S.’s argument is to reject common sense,

which has a significant role to play in all litigation,4 including Social Security litigation. See Castile

v. Astrue, 617 F.3d 923, 930 (7th Cir. 2010); Simila v. Astrue, 573 F.3d 503, 518 (7th Cir.



        4
          See, e.g., United States v. Montoya De Hernandez, 473 U.S. 531, 542 (1985); United States v.
Reichling, 781 F.3d 883 (7th Cir. 2015); Cooney v. Rossiter, 583 F.3d 967, 971 (7th Cir. 2009); National
Amusements, Inc. v. Town of Dedham, 43 F.3d 731, 743 (1st Cir. 1995); Greenstone v. Cambex Corp., 975
F.2d 22, 26 (1st Cir. 1992) (Breyer, C.J.); United States v. Ali, 952 F.2d 405 (7th Cir. 1992);– including bond
decisions. United States v. Clark, 865 F.2d 1433, 1437 (4th Cir. 1989); United States v. Malekzadeh, 789
F.2d 850, 852 (11th Cir.1986); United States v. Carswell, 144 F.Supp.2d 123, 135 (N.D.N.Y. 2001); United
States v. Chappelle, 51 F.Supp.2d 703, 706 (E.D. Va. 1999). See also Posner, How Judges Think, 116
(Harvard University Press 2008). Cf. Begay v. United States, 2018 WL 557853, at *10 (D.N.M.
2018)(“Chief Justice Roberts' 2015 Year-End Report on the Federal Judiciary indicates that the addition of
proportionality to Rule 26(b) ‘crystalizes the concept of reasonable limits on discovery through increased
reliance on the common-sense concept of proportionality.’ ”).



                                                      8
2009)(plaintiff’s position rejected as it “downplay[ed]... common sense.”).

       If this was somehow an error – and we do not find that it was – it was harmless. The question

remains whether 155,000 jobs is a significant number. If it is, Mr. S. is not disabled under the Act.

Mr. S does not argue it isn’t, nor could he successfully. See, e.g., Liskowitz v. Astrue, 559 F.3d 736,

743 (7th Cir. 2009)(collecting cases). As such, “it is predictable with great confidence that the

agency will reinstate its decision on remand . . . [meaning that] remanding is a waste of time.” Spiva

v. Astrue, 628 F.3d 346, 353 (7th Cir. 2010). See also Sarchet, 78 F.3d at 309 (“When the decision

of that tribunal on matters of fact is unreliable because of serious mistakes or omissions, the

reviewing court must reverse unless satisfied that no reasonable trier of fact could have come to a

different conclusion, in which event a remand would be pointless.“); Fisher v. Bowen, 869 F.2d

1055, 1057 (7th Cir. 1989)(“No principle of administrative law or common sense requires us to

remand a case in quest of a perfect opinion unless there is reason to believe that the remand might

lead to a different result.”). See also Chenery SEC v. Chenery Corp., 332 U.S. 194 (1947)(the law

does not require futile gestures); Cruz-Funez v. Gonzales,406 F.3d 1187, 1191 (10th Cir.

2005)(same).

                                                  B.

       Next, Mr. S. complains that the ALJ failed to weigh properly the medical opinion from his

treating physician, Dr. Purohit. Dr. Purohit filled out a form from Mr. S.’s attorney in October of

2014. At that time, Dr. Purohit had been treating Mr. S.’s back impairment for 5 years, seeing him

about every 6 months. (R. 891). The doctor reported that Mr. S. had pain in his elbow, back, knees,

and legs; that it was constant; and that it was 4/5 on a scale of 0 to 10 in severity. (R. 892). Dr.

Purohit cited the clinical signs that supported his opinion as: “decreased sensation R leg, 4/5 motor


                                                  9
exam bilaterally, normal gait & reflexes.” (R. 892). The symptoms in his legs dated back to 1980

and back to 2007 in his back. (R. 892). They might occasionally interfere with concentration. (R.

893).

        Dr. Purohit felt that, despite his impairments, Mr. S. retained the functional ability to work

in a competitive environment, at least in a sedentary occupation, on a full-time basis. (R. 893). The

doctor explained that this was due to a mild disc bulge, but that he could limit his activity. (R. 893).

Dr. Purohit said that Mr. S. could sit for 20-30 minutes at a time, stand for 5-10 minutes at a time,

and walk for 30-45 minutes at a time. (R. 893). Mr. S. would need to take 3 breaks a day and one

15-20 break to rest. (R. 894). But he would miss work less that once a month. (R. 893). He could

constantly lift up to 10 pounds. Up to 20 pounds frequently, and up to 50 pounds occasionally. (R.

895).

        The ALJ gave the bulk of Dr. Purohit’s opinion “considerable weight”, noting that she had

seen him several times during the relevant time period, and that her estimates on his ability to stand,

walk, and sit for a total of four hours each in a day, and his ability to lift were consistent with the

course of treatment and the overall medical record. (R. 27). But the ALJ stopped short of accepting

that Mr. S. could only sit for 30 minutes at a time, walk for 30 minutes at a time, and stand for 10

minutes at a time. (R. 27). The ALJ explained that as no function studies had been performed, and

the objective clinical findings didn’t support such limitations, there was no way to make such

estimates other than to take Mr. S.’s word for it (R. 27) – which he was not obligated to do and

which he declined to do in light of the record evidence.

        Mr. S. complains that the ALJ failed to supply sound reasoning for his treatment of Dr.

Purohit’s opinion. As a treating physician, Dr. Purohit’s opinion was entitled to controlling weight


                                                  10
unless the ALJ set forth “good reasons” for assigning it lesser weight. Walker v. Berryhill, 900 F.3d

479, 485 (7th Cir. 2018); Israel v. Colvin, 840 F.3d 432, 437 (7th Cir. 2016). That is exactly what

the ALJ did here. As the ALJ did here, an ALJ can reject a doctor’s opinion if it is not supported

by treatment notes or the record as a whole, see, e.g., Scrogham v. Colvin, 765 F.3d 685, 697 (7th

Cir. 2014); Filus v. Astrue, 694 F.3d 863, 869 (7th Cir. 2012), or if it appears to be based on the

patient’s subjective allegations. Britt v. Berryhill, 889 F.3d 422, 426 (7th Cir. 2018); Alvarado v.

Colvin, 836 F.3d 744, 748 (7th Cir. 2016); Dixon v. Massanari, 270 F.3d 1171, 1178 (7th Cir. 2001).

While an ALJ must consider the factors found in 20 C.F.R. Secs. 404.1527(c); 416.927(c), he need

only “minimally articulate” his reasoning. Contrary to Mr. S.’s insistence, the ALJ need not

explicitly discuss and weigh each factor. Collins v. Berryhill, 743 F. App'x 21, 25 (7th Cir. 2018);

Elder v. Astrue, 529 F.3d 408, 415 (7th Cir. 2008). The ALJ satisfied this standard in this case by

noting the length and frequency of treatment, the supportability of Dr. Purohit’s opinion, and the

consistency of the opinion with other medical evidence in the record. (R. 27). See Collins, 743

F.App’x at 25. As such, the ALJ’s decision must stand. Elder, 529 F.3d at 415.

        According to Mr. S., the ALJ failed to acknowledge that Dr. Purohit reviewed objective

medical findings and based her opinion on them. [Dkt. # 16, at 10]. That’s not true, and distortion

of the record is not a basis to overturn an ALJ’s decision. The ALJ recited Dr. Purohit’s objective

findings, but a 4/5 motor exam, normal gait, and intact reflexes, are not much to support an ability

to stand or sit for the limited periods claimed by Mr. S. And the doctor cited nothing else – nor does

Mr. S., for that matter. [Dkt. # 16, at 10-12]. Dr. Purohit may have reviewed the rest of the evidence

as Mr. S. claims she did [Dkt. # 16, at 9], or she may not have. The ALJ never said she didn’t –

although there’s no indication in the record that she did; Mr. S. certainly doesn’t point to any. It was


                                                  11
up to him to develop and support his arguments with references to the record. Bunn v. Fed. Deposit

Ins. Corp. for Valley Bank Illinois, 908 F.3d 290, 297 (7th Cir. 2018)(“As has become ‘axiomatic’

in our Circuit, ‘[j]udges are not like pigs, hunting for truffles buried in’ the record.’”); Ehrhart v.

Sec'y of Health & Human Servs., 969 F.2d 534, 537 n.5 (7th Cir. 1992).

         In any event, the only examination notes from Dr. Purohit appear to be from July 2014, and

October 2014. In July, Mr. S. was an hour late for his appointment and brought the form from his

attorney for Dr. Purohit to fill out. (R. 855, 1092). His only complaints were urinary frequency,

dysphagia, and peeling skin on his hands. (R. 855, 1092). It was noted that Mr. S. had a history of

joint and back pain, and decreased sensation over L5 distribution, but assessment was left until the

next visit.     (R. 858-59, 1094-95). In October 2014, the doctor noted a history of

varicocele/epididymitis and lower back pain, (R. 1253). Right leg strength was slightly diminished

to 4/5, left leg strength was normal. (R. 1254). Right leg sensation was decreased. (R. 1254). And

that’s it.

         Mr. S. complains that, while the ALJ specifically recounted these findings in his opinion (R.

25-26), the case should be remanded because he then did not specifically say he was discounting Dr.

Purohit’s opinion based on these two specific reports. [Dkt. # 21, at 7]. What an extraordinary

exaltation of form over substance. Not only does the argument ignore the obvious, it is, at best, a

perfect example of the type of nitpicking, the Seventh Circuit rightly “refuse[s] to engage in.”

Burnam v. Colvin, 525 F. App'x 461, 464 (7th Cir. 2013). See also Jones v. Astrue, 623 F.3d 1155,

1160 (7th Cir. 2010); Castile v. Astrue, 617 F.3d 923, 928–29 (7th Cir.2010). As we are reminded

time and again courts are “to give the opinion a commonsensical reading rather than nitpicking at

it.” Rice v. Barnhart, 384 F.3d 363, 369 (7th Cir. 2004).


                                                  12
        The ALJ summarized Dr. Purohit’s examination notes, then summarized the form she filled

out, then said the form was not supported by her objective findings and notes. (R. 26-27). It’s not

clear what more Mr. S. requires. Whatever it may be, it is not reasonable or realistic. Under the

consistent case law and the Regulations, a treating doctor’s opinion is not to be automatically

accepted. Quite the contrary. “‘While the treating physician's opinion is important, it is not the final

word on a claimant's disability.’” Schmidt v. Astrue, 496 F.3d 833, 842 (7th Cir. 2007). As the

Seventh Circuit has stressed, “‘[t]he patient's regular physician may want to do a favor for a friend

and client, and so the treating physician may too quickly find disability.’” Id. (quoting Stephens v.

Heckler, 766 F.2d 284 (7th Cir.1985). See also Hofslien v. Barnhart, 439 F.3d 375, 377 (7th

Cir.2006) (“the fact that the claimant is the treating physician's patient also detracts from the weight

of that physician's testimony, since, as is well known, many physicians (including those most likely

to attract patients who are thinking of seeking disability benefits) will often bend over backwards

to assist a patient in obtaining benefits,” and therefore “the weight properly to be given to testimony

or other evidence of a treating physician depends on circumstances”) (internal citations omitted).

        Moreover, Dr. Purohit’s assessment in the form was that Mr. S.’s problem was a mild disc

bulge; but, the doctor concluded, he could still perform at least sedentary work for 8 hours a day,

5 days a week. (R. 893). The doctor wasn’t asked what more he could do because, clearly, couching

the questionnaire in the way it was, Mr. S.’s attorney was expecting a negative answer to the

question of whether he could work competitively full-time at all. (R. 893).5 She didn’t get the

answer she hoped for.


        5
          The attorney asked, “in your opinion, to a reasonable degree of medical certainty, does your patient
retain the functional ability to work in a competitive environment, in even a sedentary occupation, on a full-
time, 8 hours a day, 5 days a week basis?” (R. 893).

                                                     13
        Mr. S. also complains that the ALJ cited no evidence to support his finding that the doctor

based such limitations on Mr. S.’s subjective complaints rather than clinical findings. But, again,

given the clinical findings the doctor cited when prompted, what else could provide a basis? As the

ALJ pointed out, Dr. Purohit didn’t cite to any function study. In the doctor’s October 2014 notes,

she states that she “observed patient do the activities required by the paperwork and documented

accordingly.” (R. 1255). As the courts have long emphasized, common sense should not be left

outside the administrative hearing room or at the courthouse door. See supra at 8; See also District

of Columbia v. Greater Washington Bd. of Trade, 506 U.S. 125, 135 n.3 (1992); Castile, 617 F.3d

at 930; United States v. Blagojevich, 614 F.3d 287, 290 (7th Cir. 2010). And common sense dictates

that the doctor did not spend what would have been hours watching Mr. S. walk 4 blocks, sit for 30

minutes, stand for 10 minutes, walk for 45 minutes during a 4-hour period. (R. 893-94). As the ALJ

pointed out, there is no record of any such function study. Thus, the only possible source for these

very specific limitations would be Mr. S. himself. That’s what the ALJ said, and rightfully so.

                                                  C.

        Finally, Mr. S. finds fault with the ALJ’s assessment of his subjective allegations about his

symptoms. Mr. S. first complains that the ALJ employed “meaningless boilerplate” in his decision,

namely that his allegations were “not fully supported for the reasons explained in the decision.”

[Dkt. # 16, at 12](Emphasis supplied). While the Seventh Circuit has repeatedly criticized the use

of boilerplate, the court has also repeatedly held that boilerplate is not toxic as long as the ALJ goes

on to give his reasons for disbelieving the extent of a claimant’s allegations. Thus, in Murphy v.

Colvin, 759 F.3d 811, 816 (7th Cir. 2014), the court stressed that the use of boilerplate language

“does not automatically undermine or discredit the ALJ's ultimate conclusion if [she] otherwise


                                                  14
points to information that justifies [the] credibility determination.”See also Pepper v. Colvin, 712

F.3d 351, 367–68 (7th Cir. 2013)(“the simple fact that an ALJ used boilerplate language does not

automatically undermine or discredit the ALJ's ultimate conclusion if he otherwise points to

information that justifies his credibility determination.”).6 Since that is what the ALJ did here, Mr.

S’s argument must be rejected.

        The ALJ cited medical evidence, course of treatment, daily activities, and work history as all

generally undermining the full extent of Mr. S.’s complaints. (R. 23-27). Each reason is a valid

rationale to reject the full extent of a claimant’s allegations. See, e.g., Lambert v. Berryhill, 896 F.3d

768, 778 (7th Cir. 2018)(“To be sure, a lack of objective support from physical examinations and

test results is relevant, . . . .”); Britt v. Berryhill, 889 F.3d 422, 426 (7th Cir. 2018)(“[D]iscrepancies

between the objective evidence and self-reports may suggest symptom exaggeration.”); Pierce v.

Colvin, 739 F.3d 1046, 1050 (7th Cir. 2014)(“. . . the lack of objective support from physical

examinations and test results is still relevant even if an ALJ may not base a decision solely on the

lack of objective corroboration of complaints of pain.”); Imse v. Berryhill, _Fed.Appx._, 2018 WL

6172035, at *3 (7th Cir. 2018)(“The ALJ reasonably considered the impact of [claimant’s]

noncompliance when assessing the limiting effects of her spinal impairment; [Claimant] declined

two doctors’ recommendations for physical therapy, and when she finally did seek treatment, she



        6
          We have criticized ALJ’s for saying that a claimant’s allegation must be “entirely consistent with
the medical and other evidence” as a misstatement of the law, which requires only that statements “can
reasonably be accepted as consistent with the objective medical evidence and other evidence.” See,
e.g.,Lopez v. Berryhill, 340 F. Supp. 3d 696 (N.D. Ill. 2018); Dunbar v. Berryhill, 2018 WL 4095094, at *3
(N.D. Ill. 2018); Minger v. Berryhill, 307 F.Supp.3d 865, 871 (N.D. Ill. 2018). But Mr. S. is mistaken in
attempting to equate that type of error with the clearly introductory language used here. [Dkt. # 16, at 13].
The language the ALJ used in this case does not suggest that allegations must be entirely consistent with all
the evidence, only that the evidence does not support the full extent of Mr. S.’s allegations.

                                                     15
failed to follow through.”); Craft v. Astrue, 539 F.3d 668, 679 (7th Cir. 2008) (noting that “failure

to follow a treatment plan can support an adverse credibility finding where the claimant does not

have a good reason for the failure”); Stewart v. Berryhill, 731 F. App'x 509, 510 (7th Cir. 2018)(daily

activities are relevant to credibility determination); Schmidt v. Barnhart, 395 F.3d 737, 747 (7th Cir.

2005)(same); Summers v. Berryhill, 864 F.3d 523, 529 (7th Cir. 2017)(work history “is still just one

factor among many, and it is not dispositive.”). And, Mr. S. is mistaken in asserting that the ALJ

had to specify exactly which allegations he felt were supported by the evidence and which were not.

See Shideler v. Astrue, 688 F.3d 306, 312 (7th Cir. 2012)(“. . . an ALJ's credibility findings need not

specify which statements were not credible.”); Jens v. Barnhart, 347 F.3d 209, 213 (7th Cir.

2003)(ALJ did not have to specify which statements were not credible).

       Beyond that, Mr. S. quibbles with just a couple of the ALJ’s reasons. Not only are those

objections invalid but even viewing the ALJ’s decision in a light most favorable to Mr. S., all that

can be said is that the ALJ’s reasoning might not have been perfect. After all, no one is perfect,

Reyes-Garcia v. Rodriguez & Del Valle, Inc., 82 F.3d 11, 15 (1st Cir. 1996), and thus, the law does

not demand perfection. Noto v. Comm'r of Soc. Sec., 2015 WL 630785, at*3 (E.D. Mich. 2015);

Gantt v. Boone, Wellford, Clark, Langschmidt & Pemberton, 559 F. Supp. 1219, 1229 (M.D. La.

1983). “Courts conducting judicial review in social security cases do not require perfect opinions

or rigid, mechanical formulaic applications of governing legal principle[s].” Wilcox v. Comm'r of

Soc. Sec., 2018 WL 4090328, at *4 (W.D.N.Y. 2018).

       The court can only reject an ALJ’s assessment of a claimant’s allegations if they are patently

wrong. See McHenry v. Berryhill, 2018 WL 6787324, at *4 (7th Cir. 2018); Curvin v. Colvin, 778

F.3d 645, 651 (7th Cir. 2015); Shideler, 688 F.3d at 312. That’s clearly not the case here. “In this


                                                  16
case, the record provides adequate support for the ALJ's credibility finding.” Jens v. Barnhart, 347

F.3d 209, 213 (7th Cir. 2003).

       Mr. S.’s concerns also involve the claim that the ALJ wrongly equated his ability to attend

to his hygiene, use a computer, walk to Dunkin’ Donuts, and help his mother with household chores

with his ability to engage in full time work. [Dkt. # 16, at 13]. If the ALJ had done that, the

argument might have merit. See Bjornson v. Astrue, 671 F.3d 640, 647 (7th Cir. 2012). But, the ALJ

did not say that those activities are comparable to full-time work or that they demonstrated a capacity

for full time work. Rather, his decision said those activities, along with the medical evidence, course

of treatment and evidence as a whole “support[s] the residual functional capacity and do[] not

support allegations of disability.” (R. 27).

       Second, Mr. S. argues that the ALJ was wrong to note factors like a two-year gap in treatment

and failure to follow through with prescribed physical therapy without asking Mr. S. what was

behind those factors. While these factors may well be significant, an ALJ should nonetheless inquire

into what a claimant’s reasons were for not seeking treatment or for not following his doctor’s

recommendations. See, e.g., McHenry, 2018 WL 6787324, at *5 (“. . . an ALJ may not draw negative

inferences from a claimant’s failure to seek treatment without first considering the individual’s

explanation.”).

       But, in summing up his assessment of Mr. S.’s allegations, the ALJ looked to the “course of

treatment,” rather than gaps in treatment or noncompliance with ordered treatment. (R. 27). As

such, the reference is supportive of a finding that Mr. S.’s overall “course of treatment” was

conservative. Summers v. Colvin, 634 F. App'x 590, 592 (7th Cir. 2016). “And even if the ALJ had

concluded that the gaps undermined [Mr. S.’s] credibility, []he has not explained how []he was


                                                  17
harmed by the ALJ's failure to explore h[is] reasons.” Id. Through 30 pages of briefing, Mr. S. has

not offered any rationale for foregoing a period of treatment or declining physical therapy, let alone

any that would withstand inquiry on remand of federal court review. After all, “‘because [Mr. S.]

was represented by counsel at the hearing, [he] is presumed to have made [his] best case before the

ALJ.’” Summers v. Berryhill, 864 F.3d 523, 527 (7th Cir. 2017). Moreover, “if there [were] a [valid

reason], one would expect [at least some attempted explanation] to that effect. There [was] none [at

the hearing or in Mr. S.’s brief]. The . . . silence is deafening.” Muhammad v. Oliver, 547 F.3d 874,

877 (7th Cir. 2008).7 It is we;ll to recall that “Social Security disability evaluation is not a game of

‘gotcha!’ wherein a claimant may lie in wait for the Commissioner to make a technical error, and

seize upon that error to secure a second bite at the apple.” Watson v. Berryhill, 2017 WL 5517978,

at *4 (D. Kan. 2017).

                                             CONCLUSION

        The “logical bridge” requirement is not about elegantia juris or aesthetics. The ALJ need not

build the Pont Neuf. A simple trestle will suffice so long as it allows the reviewing court to traverse

safely the divide between the evidence and the conclusions. It is, after all, a lax requirement, as the

Court of Appeals reminds us. Elder, 529 F.3d at 415; Berger, 516 F.3d at 545. All that is needed

is that the ALJ “‘minimally articulate’” the reasons underlying the decision. . Id. See also Barner



        7
           Mr. S.’s argument that the ALJ should have asked questions related to his sporadic work history
fails for the same reason. Even in Social Security cases, lawyers have some obligation to make the case for
their clients, and under consistent Seventh Circuit decisions they are presumed to have done so. They cannot
delegate everything to the judge and then cry foul and point the finger at the ALJ for allegedly not having
fulfilled his or her functions. Not only do the Rules and Regulations applicable to Social Security cases not
allow the kind of abdication of responsibility suggested by the current argument, but through 30 pages of
briefing, plaintiff’s counsel never shared with the court his justification for not posing one or two simple
questions to his own client and for leaving, in his view, a gap in the record.

                                                     18
v. Colvin, 2015 WL 6501248, at *8 (N.D. Ill. 2015)(St. Eve, J.). The ALJ's explanations in this case

are more than sufficient.

        For the foregoing reasons, the Commissioner’s motion for summary judgment affirming the

ALJ’s decision [Dkt. # 19] is granted.




                              ENTERED:
                                            UNITED STATES MAGISTRATE JUDGE


DATE: 2/21/19




                                                19
